U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-53675 EXCLUSIVE APPAREL, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-5567127 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 11759 Crystal Avenue, Chino, CA 91710 (Address of Principal Executive Offices) (909) 465-1030 (Issuer’s telephone number) 8860 Greenlawn Street, Riverside, CA 92508 (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X]No [] Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of October 27, 2010 there were 37,000,000 shares of common stock outstanding and no shares of preferred stock outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T. Controls and Procedures 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included.Operating results from inception (September 8, 2006) and nine months ended September 30, 2010 are not necessarily indicative of results that may be expected for the year ending December 31, 2010.The financial statements are presented on the accrual basis. 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements EXCLUSIVE APPAREL, INC. Table of Contents PAGE BALANCE SHEETS F-1 STATEMENTS OF OPERATIONS F-2 STATEMENTS OF CASH FLOWS F-3 FOOTNOTES TO FINANCIAL STATEMENTS F-4 3 EXCLUSIVE APPAREL, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) ASSETS September 30, 2010 December 31, 2009 Current assets: Cash $
